[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 06-13706                  FEBRUARY 27, 2007
                            Non-Argument Calendar              THOMAS K. KAHN
                                                                    CLERK


                      D. C. Docket No. 03-61674-CV-JIC

JOSEPH D. HARBAUGH,

                                                           Plaintiff-Appellant,

                                      versus

CHRISTIAN RENE GRESLIN, et al.,

                                                           Defendants,

PYRROS N. VARDINOYANNIS,
                                                           Interpleader-Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Florida


                              (February 27, 2007)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      The sole issue in this appeal is whether the district court erred in
dismissing appellant’s interpleader complaint against the impleaded third party for

lack of personal jurisdiction. In its dispositive order of June 2, 2006, the district

court concluded that appellant “failed to satisfy any jurisdictional prerequisites of

Florida’s long-arm statute.” Therefore, the court did not proceed with the second

aspect of personal jurisdiction analysis, i.e., whether exercising jurisdiction over

the third party would deny that party due process of law.

      We find no error in the court’s determination that appellant failed to

establish the jurisdictional prerequisites of Florida’s long-arm statute, and thus

affirm the court’s dismissal of the interpleader complaint.

      AFFIRMED.




                                           2